DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Status of Application
Claims 1-4, 6-9, 14-20 and 26-27 are under consideration.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 14-20 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0183428 (DECLERCQ). 
Claim 1 recites a coating comprising an emulsion of an aqueous phase in a lipid phase, wherein the lipid phase comprises non-fatty cocoa and/or milk solids, and the aqueous phase comprises 60 to 95%  a sweetener composition and is dispersed throughout the lipid phase in the form of droplets and the lipids phase comprises tempered lipids.  The coating composition has increased hardness relative to an equivalent coating composition lacking the tempered lipids. 
DECLERCQ teaches a chocolate coating product comprising a water-in-oil emulsion the water-in-oil emulsion [0010], [0014]. In {0015], milk solids are added.  The chocolate products of the present invention comprise a water-in-oil emulsion characterized in that droplets of the aqueous phase, dispersed throughout a lipid phase, are encapsulated by substantially crystalline shells. The shells, formed by crystallisation of the lipid phase around the droplets, should be intact and stable [0042].  In [0039] of DECLERQ, it is taught that tempering is a process which is well known in the art and which uses temperature cycling (heat decreases and increases) to ensure optimum crystal formation. This allows the molecules to solidify in an orderly fashion and for the chocolate to harden properly and provides a coating composition with increased hardness relative to an equivalent coating composition lacking the tempered lipids. 
In [0026], Declercq teaches the sweetener may be present in the aqueous phase in any form. For example, it may be dissolved, partially dissolved, dispersed or suspended in the aqueous phase. Preferably, it will be at least partially dissolved. Declerq places NO limits on the amount of sweetener that can be added. It would have been obvious to vary the amount of sweetener based on the desired taste of product. 
It would have been obvious to use tempering step with the fats including cocoa butter, as DECLERCQ teaches that they help form crystalline shell coatings. 


Claim 2 recites that the lipid phase comprises a crystallization starter. 
In [0042], DECLERQ teaches that the crystallization results from and starts in the lipid phase [0039]-[0042]. 

Claim 3 recites that the crystallization starter is chosen from high melting triacylglycerols, partial acylglycerols, waxes, fractionated oils, interesterified oils, hydrogenated oils and mixtures thereof.
Claim 4 recites the lipid phase comprises lipids that have been fractionated and/or interesterified. 
As to claims 3 and 4, DECLERQ teaches that cocoa butter alternatives may include, for instance, hydrogenated and non-hydrogenated vegetable fats such as palm or coconut oil, interesterified palm or coconut oil, or palm or coconut oil fractions. In any event, the lipid composition should comprise one or more fats capable of forming substantially crystalline shells around the aqueous droplets of the aqueous phase [0039].

Claim 6 recites the emulsion comprises from 10 to 70wt% of aqueous phase, based on the total weight of the emulsion, and from 30 to 90wt% of lipid phase, based on the total weight of the emulsion.
The emulsion will preferably comprise up to 60% water, preferably 5-50% water, more preferably 10-40% water, more preferably 15-30% water by weight based on the total weight of the emulsion. Conversely, this means that the lipids may account for as little as 40%, preferably 50-95%, more preferably 60-90%, more preferably 70-85% of the emulsion by weight [0016]. 

Claim 7 is directed to a food product. 
Claim 8 recites that emulsion is present as a coating of and/or as a filling in said food product. 
Claim 9 recites that the food product is frozen. 
As to clams 7-9, [0041] of DECLERQ teaches that the product can be filling or in a frozen dessert. 

Claim 14 recites that the interesterified lipid is interesterified cocoa butter stearin fractions. DECLERCQ teaches that the lipid composition may also comprise modified cocoa butter (such as interesterified cocoa butter) and/or cocoa butter fractions. For instance, it may comprise fractionated cocoa butter stearins.  In particular, stearin fractions from interesterified cocoa butter are used [0020].  In any event, the lipid composition should comprise one or more fats capable of forming substantially crystalline shells around the aqueous droplets of the aqueous phase.
It would have been obvious to use these fats/oils in the composition of ROUSSET, as DECLERCQ teaches that they help form crystalline shell coatings.  

Claim 15 recites that the tempered lipid is tempered cocoa butter.  
In [0039] of DECLERQ, it is taught that tempering is a process which is well known in the art and which uses temperature cycling (heat decreases and increases) to ensure optimum crystal formation. 
It would have been obvious to use tempering step with the fats including cocoa butter, as DECLERCQ teaches that they help form crystalline shell coatings.  


Claim 16 recites that the frozen product is ice cream. 
[0041] of DECLERQ teaches that the product can be filling or in a frozen dessert including ice-cream. 

Claim 17 recites that the aqueous phase and the tempered lipids have been high shear mixed at a rotational speed of at least 10,000 rpm. 
This is a product by process recitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. 
DECLERCQ teaches a chocolate coating product comprising a water-in-oil emulsion the water-in-oil emulsion [0010], [0014] that requires a high shear or 100 or more rpm [0036].  DECLERCQ teaches a chocolate coating product comprising a water-in-oil emulsion the water-in-oil emulsion [0010], [0014]. In [0039] of DECLERQ, it is taught that tempering is a process which is well known in the art and which uses temperature cycling (heat decreases and increases) to ensure optimum crystal formation. 
It would have been obvious to use tempering step with the fats including cocoa butter, as DECLERCQ teaches that they help form crystalline shell coatings.  
DECLERQ teaches that the amount of rpms and time the composition is mixed [0037] assures that the mixture is homogenously mixed [0036].  Thus, it would have been obvious to vary the amount of rpms and time mixed to assure that the mixture is homogenously mixed.  
It would have been obvious to use tempering step with the fats including cocoa butter, as DECLERCQ teaches that they help form crystalline shell coatings.  

Claim 18 recites that the coating composition has a Casson viscosity of from 0.5 to 2 Pa.S when measured at 40oC. 
In [0020], it is taught that the lipid composition will be selected by a skilled person depending on the nature of the chocolate product being produced. Thus, for a chocolate spread for example, it will be desirable to include oils and/or fats with a lower melting point. For a hard or mouldable chocolate product, the skilled person will favor fats with a higher melting point, preferably fats that are solid at room temperature. Thus, it would have been obvious to vary the amount of and type of fat based on the desired viscosity of the fat (i.e., spreadable v. moldable). 
Moreover, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

Claim 19 recites that the non-fatty cocoa and/or milk solids are 20 to 35 wt % based on the total weight of the lipid phase; the aqueous phase and at least a portion of the lipid phase have been shear mixed at a rotational speed of at least 10,000 rpm; and the non-fatty cocoa and/or milk solids have been a shear mixed at a rotational speed of not higher than 3000 rpm.
The lipid composition will consist of cocoa butter and anhydrous milk fat. When anhydrous milk fat is used, it will preferably be used in an amount of at least 3% by weight, preferably of 5 to 20% by weight, based on the total weight of the lipid composition. This at least touches on the claimed range. 
DECLERQ teaches that the amount of rpms and time the composition is mixed [0037] assures that the mixture is homogenously mixed [0036]. 
Thus, it would have been obvious to vary the amount of rpms and time mixed to assure that the mixture is homogenously mixed.  


Claim 26 recites that the coating has an improved pick-up.
DECLERCQ teaches a chocolate coating product comprising a water-in-oil emulsion the water-in-oil emulsion [0010], [0014]. In [0039] of DECLERQ, it is taught that tempering is a process which is well known in the art and which uses temperature cycling (heat decreases and increases) to ensure optimum crystal formation. This allows the molecules to solidify in an orderly fashion and for the chocolate to harden properly and provides a coating composition with increased hardness relative to an equivalent coating composition lacking the tempered lipids. This solidification also results in an improved pick-up. 

Claim 27 recites that the composition has a pick-up of from 25 to 35%.
DECLERCQ teaches a chocolate coating product comprising a water-in-oil emulsion the water-in-oil emulsion [0010], [0014]. In [0039] of DECLERQ, it is taught that tempering is a process which is well known in the art and which uses temperature cycling (heat decreases and increases) to ensure optimum crystal formation. This allows the molecules to solidify in an orderly fashion and for the chocolate to harden properly and provides a coating composition with increased hardness relative to an equivalent coating composition lacking the tempered lipids. This solidification also results in an improved pick-up.  It would have been obvious to vary the amount of tempering (i.e., amount of tempered lipids) based on the desired thickness and hardness of the coating thus achieving the desired pickup.


Response to Arguments
Applicant's arguments 10/6/2022 have been fully considered but they are not persuasive. 

The applicant argues that the amount of the sweetener in the emulsion of Declercq would not exceed 60% by weight, based on the total weight of the aqueous composition, in order to make a chocolate product with a reduced sugar content. Since any proposed modification of increasing the amount of the sweetener would render the emulsion of Declercq unsatisfactory for its intended purpose, there can be no suggestion or motivation to make said change and the change cannot be considered obvious.
However, while Declercq may limit the amount of sugar this does not extend to all sweeteners [0025].  The applicant cites to paragraph [0014] as evidence but paragraph is also limited to sugar. Nowhere does Declerq limit other sweeteners as suggested by applicant. It cannot be said that any proposed modification to increase the amount of sweetener would render the emulsion of Declercq unsatisfactory for its intended purpose of making a chocolate product with a reduced sugar content. 
The applicant also argues that the results in the specification and DECLARATION OF DR. NATHALIE DE CLERCQ UNDER 37 C.F.R. §1.132 (Declaration) attached in the response filed on February 14, 2022 (the previous response) are commensurate in scope with the claims. 
However, the example relied upon by applicant and the Declaration remains limited.  Indeed, claim 1 broadly recites a coating comprising an emulsion of an aqueous phase in a lipid phase, wherein the lipid phase comprises non-fatty cocoa and/or milk solids, and the aqueous phase comprises 60 to 95%  a sweetener composition and is dispersed throughout the lipid phase in the form of droplets and the lipids phase comprises tempered lipids.  The coating composition has increased hardness relative to an equivalent coating composition lacking the tempered lipids.  The example is as follows:

    PNG
    media_image1.png
    180
    585
    media_image1.png
    Greyscale

Thus, while the example only provides one type of ingredient and amount, the claims only require 60 to 95% of a sweetener. There is NO indication that other types of cocoa/milk solids, lipids, sweeteners, and emulsifiers or their corresponding amounts (i.e., only the sweetener has a recited amount) would provide the same results. 
Indeed, even if the Declaration and Example corresponds to 67 wt% of the aqueous phase (1.e., 40 wt% / 60 wt% = 67 wt%, where 60 wt% is the total weight of the aqueous phase in the coating composition), there is no evidence to support the upper limits of the claimed range. 
Additionally, while the applicant argues paragraph [0056] of the instant application recites that , cocoa mass is an example of non-fatty solids, whereas non-fatty solids can “preferably be selected from non-fatty cocoa solids, non-fatty milk solids and mixtures thereof”, the issue is not whether the present application supports such a recitation. The issue is that applicant argues that the broadly claimed invention exhibits unexpected but does not show that these unexpected results still occur given the breadth of the claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799